DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recites “the at least one data capture device is directly coupled to a surface of the housing”; this recitation constitutes new matter since firstly, the specification does not provide support for this language i.e. that the coupling between the data capture device and the housing is direct. And secondly, figures 2 and 3 do not provide a view indictive of the special distance between the data capture devices 40 and the surface of the housing 20; neither do they show what joints, connections, etc. is on the underside of the data capture device 40; hence one or more components can be present between the data capture device and the housing. In other words, there is no figures to ascertain whether or not the data capture device is actually directly coupled to a surface of the housing as newly claimed.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan, US (2016/0344905).
	In regards to claim 1 Duncan discloses:
	An aerial device data collection apparatus (2; fig. 17) comprising: a power source (74; fig. 4; note that numerals are used from other embodiments for ease, however embodiment in fig. 17 what is used); at least one data capture device (camera 8) connected to and powered by the power source (as described in paragraph [0041]; see excerpt below), the at least one data capture device including a camera (8); a wireless transmitter (70) connected to the power source (as shown in fig. 4; below), wherein the wireless transmitter is communicably coupled to the at least one data capture device and configured to transmit data captured by the at least one data capture device (paragraph [0040]; see excerpt below); and a housing (4), wherein the power source and the wireless transmitter are contained within the housing (as depicted in fig. 4) and the housing is configured to couple to an aerial bucket (intended use; via its bottom flat surface 118 and bolt hole 120; fig. 17), wherein the at least one data capture device is directly coupled to a surface of the housing (front surface of housing 4 where camera 8 is directly attached) and arranged to capture data (intended use) that includes video data of an operator inside the aerial bucket.
	
    PNG
    media_image1.png
    89
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    211
    574
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    328
    394
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    390
    751
    media_image4.png
    Greyscale

	In regards to claim 2 Duncan discloses the at least one data capture device is coupled to an upper surface of the housing (via the remaining upper lip of the front surface to which the camera is coupled).
	In regards to claim 3 Duncan discloses the power source comprises one or more batteries (paragraph [0041]; see excerpt below).

    PNG
    media_image5.png
    89
    470
    media_image5.png
    Greyscale

In regards to claim 4 Duncan discloses the at least one data capture device is configured to capture at least one of image data, video data, or audio data (camera being a photo-video camera; title and abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon, US (2015/0217981) in view of Baillargeon, US (2012/0217091; referred to hereinafter as ref 091).
In regards to claim 1 Baillargeon discloses:
An aerial device data collection apparatus (10; fig. 1) comprising: 
a power source (12); 
at least one data capture device (any one of 30, 32; paragraph [0036] see excerpt below) connected to and powered by the power source (where on one hand 30/32 are inherently powered in order to operate and they are hard wired via wires 23; and on the other hand assigning an alternative interpretation, if it was found that somehow 30/32 are internally powered; they are still considered powered “by” where the term “by” is assigned the interpretation of being “close to” or “next to” as obtained from https://www.thefreedictionary.com/by ; see definition below), the at least one data capture device including a camera (claim 10 and paragraph [0036] see excerpt below; also see alternative interpretation below); 
a wireless transmitter (as described in paragraph [0003] ; the control receiver warning device transmits an emergency warning signal to an operator, a supervisor and emergency personal through a wireless transmission ; hence it is inherent that the device data collection apparatus 10 have a wireless transmitter to facilitate the transmission described) connected to the power source, wherein the wireless transmitter is communicably coupled to the at least one data capture device (either via wireless antenna 28 or UBS 14) and configured to transmit data captured by the at least one data capture device (as described in paragraph [0008]; excerpts highlighted below); and 
a housing (20), wherein the power source is contained within the housing and the housing is configured to couple to an aerial bucket (aerial bucket 50; as shown in fig. 2A), wherein the at least one data capture device (30, 32) is directly coupled to a surface of the housing (where hard wire 23 is considered part of data capture device 32 and 23 along with interface 25 are considered part of the data capture device 30 and USB port 14 and connector 26 are part of the housing and constitutes a surface of the housing; as shown in fig. 1).

    PNG
    media_image6.png
    52
    579
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    448
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    240
    578
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    121
    582
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    313
    568
    media_image10.png
    Greyscale

In regards to claim 1 Baillargeon does not explicitly disclose the wireless transmitter contained within the housing. However, while, Baillargeon describes the control receiver warning device transmitting a signal in paragraph 0003, hence on one hand it would be obvious to place the transmitter inside the housing 20. In addition, if it was found that the transmitter is not inside the housing 20, examiner provides that it would have been obvious to place the transmitter inside the housing 20 since the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and placing the transmitter inside the housing 20 would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One of ordinary skill in the art would recognize that having the transmitter inside the housing 20 of Baillargeon would protect it from damage caused due to unintentional contact with other objects, water, debris dust etc. 
In regards to claim 1 Baillargeon does not disclose the data capture device includes video data of an operator inside the aerial bucket. And if it was found that data capture devices 30/32 of Baillargeon do not fall under the motion detectors that are suggested to be cameras in paragraph [0036]; examiner provides the above rejection in further view of ref ‘091.
ref 091 teaches the at least one data capture device is arranged to capture data that includes video data of an operator inside the aerial bucket (paragraph [0028]; see excerpt below). 

    PNG
    media_image11.png
    213
    577
    media_image11.png
    Greyscale

Therefore, before the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the camera of ref 091 onto the apparatus of data collection apparatus Baillargeon to capture pictures or video of the operator as motivated and suggested by ref 091 i.e. in order to assist in an emergency to determine the extent of an operator's injuries and may provide vital forensic information after an accident or corroborate the adherence of an operator to appropriate safety procedures (paragraph [0028]; excerpt below). 
Furthermore, before the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the camera taught by ref 091 in place of or in addition to and in the same manner of data capture device 32/30 of Baillargeon (which would result in it being directly coupled to the surface of the housing) for the purpose of capturing the images of the operator as motivated by ref ‘091 above.

    PNG
    media_image12.png
    316
    578
    media_image12.png
    Greyscale

In regards to claim 2 Baillargeon discloses the at least one data capture device is coupled (indirectly via cable 23) to an upper surface of the housing. 
In regards to claim 3 Baillargeon discloses the power source comprises one or more batteries (12 described as a battery).
In regards to claim 4 Baillargeon discloses the at least one data capture device is configured to capture at least one of image data, video data, or audio data (video or image data in the case of using video camera as suggested in paragraph [0036]; see excerpt above). 
In regards to claim 5 Baillargeon does not disclose the housing is waterproof. However, examiner takes Official Notice that waterproof housing is old and well-known in the art. One of ordinary skill in the art would utilize a waterproof housing for the housing 20 of Baillargeon for its known and predictable function of protecting the electronic devices inside the housing from water, rain and moisture since the at least one data collection apparatus of Baillargeon is used in an open-air environment. In light of no contest for the Official Notice, the Official Notice is hereby being made final.
In regards to claim 6 Baillargeon discloses a recording device, wherein the recording device is contained within the housing, wherein the recording device is communicably coupled to the data capture device and configured to record data captured by the data capture device (as described in paragraph [0006]; see excerpts below).

    PNG
    media_image13.png
    161
    501
    media_image13.png
    Greyscale

In regards to claim 7 examiner takes Official Notice that splitters are old and well-known in the art. One of ordinary skill in the art would recognize that using a splitter to simultaneously deliver the at least one data captured from the data capture data to the transmitter and the recording device would provide for a faster processing of the at least one data and thus enhance the safety warnings/alarms. In light of no contest for the Official Notice, the Official Notice is hereby being made final.
In regards to claim 8 examiner takes Official Notice that Faraday cages are old and well-known in the art. One of ordinary skill in the art would recognize the known and predictable function of providing a protective shield against the electromagnetic radiation coming from the external environment and it prevents electromagnetic energy radiated from the internal components from escaping the cage; hence one of ordinary skill in the art would have placed the recording device 18 in a Faraday cage for its above predictable advantages. In light of no contest for the Official Notice, the Official Notice is hereby being made final.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon, US (2015/0217981) in view of Baillargeon, US (2012/0217091; referred to hereinafter as ref 091).
In regards to claim 9 Baillargeon discloses:
A safety system for aerial devices (fig. 1) comprising: 
a vehicle (shown in fig. 7A-B); 
an arm (60; fig. 5) coupled to and extendable from a portion (88) of the vehicle; 
an aerial bucket (50) coupled to a distal portion of the arm (as shown in fig. 5); and 
a data collection device (10) that is coupled to the aerial bucket (fig. 2A), the data collection device comprising: 
a power source (12); 
at least one data capture device (any one of 30, 32; paragraph [0036] see excerpt below) connected to and powered by the power source (where on one hand 30/32 are inherently powered in order to operate and they are hard wired via wires 23; and on the other hand assigning an alternative interpretation, if it was found that somehow 30/32 are internally powered; they are still considered powered “by” where the term “by” is assigned the interpretation of being “close to” or “next to” as obtained from https://www.thefreedictionary.com/by ; see definition below), the at least one data capture device including a camera (claim 10 and paragraph [0036] see excerpt below); 
a wireless transmitter (as described in paragraph [0003] ; the control receiver warning device transmits an emergency warning signal to an operator, a supervisor and emergency personal through a wireless transmission ; hence it is inherent that the device data collection apparatus 10 have a wireless transmitter to facilitate the transmission described) connected to the power source (at least indirectly) connected to the power source, wherein the wireless transmitter is communicably coupled to the at least one data capture device (either via wireless antenna 28 or UBS 14) and configured to transmit data captured by the at least one data capture device (as described in paragraph [0008]; excerpts highlighted below); and 
a housing (20) coupled to the aerial bucket 50, wherein the power source is contained within the housing and the data capture device is coupled (via cable 23) to the housing, wherein the at least one data capture device (30, 32, 86) is directly coupled to a surface of the housing (where hard wire 23 is considered part of data capture device 32 and 23 along with interface 25 are considered part of the data capture device 30 and USB port 14 and connector 26 are part of the housing and constitutes a surface of the housing; as shown in fig. 1).

    PNG
    media_image6.png
    52
    579
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    154
    448
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    240
    578
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    121
    582
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    313
    568
    media_image10.png
    Greyscale

In regards to claim 9 Baillargeon does not explicitly disclose the wireless transmitter contained within the housing. However, while, Baillargeon describes the control receiver warning device transmitting a signal in paragraph 0003, hence on one hand it would be obvious to place the transmitter inside the housing 20. In addition, if it was found that the transmitter is not inside the housing 20, examiner provides that it would have been obvious to place the transmitter inside the housing 20 since the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and placing the transmitter inside the housing 20 would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One of ordinary skill in the art would recognize that having the transmitter inside the housing 20 of Baillargeon would protect it from damage caused due to unintentional contact with other objects, water, debris dust etc. In addition, one of ordinary skill in the art would have the data collection device electrically isolated from the vehicle and the arm to prevent the static charge build up throughout the entire body of the vehicle and the arm from damaging the electronic components within the data collection device. 
In regards to claim 9 Baillargeon does not disclose the data capture device includes video data of an operator inside the aerial bucket. And if it was found that data capture devices 30/32 of Baillargeon do not fall under the motion detectors that are suggested to be cameras in paragraph [0036]; examiner provides the above rejection in further view of ref ‘091.
ref 091 teaches the at least one data capture device is arranged to capture data that includes video data of an operator inside the aerial bucket (paragraph [0028]; see excerpt below). 

    PNG
    media_image11.png
    213
    577
    media_image11.png
    Greyscale

Therefore, before the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the camera of ref 091 onto the apparatus of data collection apparatus Baillargeon to capture pictures or video of the operator as motivated and suggested by ref 091 i.e. in order to assist in an emergency to determine the extent of an operator's injuries and may provide vital forensic information after an accident or corroborate the adherence of an operator to appropriate safety procedures (paragraph [0028]; excerpt below).
Furthermore, before the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the camera taught by ref 091 in place of or in addition to and in the same manner of data capture device 32/30 of Baillargeon (which would result in it being directly coupled to the surface of the housing) for the purpose of capturing the images of the operator as motivated by ref ‘091 above.

    PNG
    media_image12.png
    316
    578
    media_image12.png
    Greyscale

In regards to claim 10 Baillargeon discloses the at least one data capture device is coupled (indirectly via cable 23) to an upper surface of the housing. 
In regards to claim 11 Baillargeon discloses a wireless receiver (antenna 28) configured to receive information from the wireless transmitter, wherein the wireless receiver is located outside the aerial bucket (fig. 1).
In regards to claim 12 Baillargeon discloses the wireless receiver is located within a cab of the vehicle (paragraph [0006]; excerpt below; to clarify since the signal is being sent to the driver the driver is by definition inside the vehicle cab) and is coupled to a power source of the vehicle (examiner takes the position that a receiver inherently is coupled to a power source).

    PNG
    media_image14.png
    109
    592
    media_image14.png
    Greyscale

In regards to claim 13 Baillargeon discloses the power source comprises one or more batteries (12 described as a battery).
In regards to claim 14 Baillargeon discloses the at least one data capture device is configured to capture at least one of image data, video data, or audio data (video or image data in the case of using video camera as suggested in paragraph [0036]; see excerpt above). 
In regards to claim 15 Baillargeon discloses a second data capture device (a second of one of 30, 32).
In regards to claim 16 Baillargeon discloses the second data capture device (32) is coupled to the aerial bucket (via cable 23 and arm 60 attached to the bucket as shown in fig. 2A) and connected to the power source (12 via internal cable in housing 20).
In regards to claim 17 Baillargeon discloses a recording device (18; as described in paragraph [0018]; see excerpts below).

    PNG
    media_image15.png
    133
    591
    media_image15.png
    Greyscale

In regards to claim 18 Baillargeon discloses the recording device is contained within the housing and is communicably coupled to the at least one data capture device (18 contained in 20)
In regards to claim 19 Baillargeon does not explicitly disclose the recording device is located within a cab. However, it would have been obvious to place the recording device within the cab since the rearrangement of parts is generally recognized as being within the level of ordinary skill in the art and placing the recording device within the cab would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
In regards to claim 20 examiner takes Official Notice that a display screen inside a vehicle cab is old and well-known in the art such as screens that displays radio, ac, navigation, rear view camera, etc. controls. One of ordinary skill in the art would have found that displaying data captured by the at least one data capture device on the in-cab screen would be predictably convenient for the driver to be aware of the surroundings of the aerial bucket. In light of no contest for the Official Notice, the Official Notice is hereby being made final.

Response to Arguments
Applicant’s argues “neither the angle indicator 30 nor the mount detector 32 are coupled to a surface of the casing 20, even less directly coupled to a surface of the casing 20, but rather are connected to the casing 20 via wire 23”; examiner respectfully disagrees and submits that hard wire 23 is considered part of data capture device 32 and 23 along with interface 25 are considered part of the data capture device 30 and USB port 14 and connector 26 are part of the housing and constitutes a surface of the housing; as shown in fig. 1. Hence the data capture device of Baillargeon are directly coupled to a surface of the housing.
Applicant’s argues “Baillargeon describes the motion detector 86 as being "located within the bucket 50 or on the work platform or at the base 88 of the lift," and describes the pressure switch 96 Baillargeon as being mounted below the boom 60 of the vehicle. See id., par. [0036] and FIGS. 5 and 6A”; examiner submits that elements 86 and 96 are no longer utilized in the rejection rendering applicant’s argument moot.
Applicant’s argues “Baillargeon depicts a battery 12 within the casing 20, Baillargeon does not teach or suggest that any one of angle indicator 30, safety lanyard anchor mount detector 32, motion detector 86, or pressure switch detector 96 (alleged data capture devices) are powered by the battery 12 (alleged power source) that is contained within the casing 20 (alleged housing), as recited in amended independent claims 1 and 9. Rather, Baillargeon simply states that the battery 12 is "an independent power source" for the control receiver 10 of Baillargeon”; examiner respectfully disagrees and submits that on one hand 30/32 are inherently powered in order to operate and they are hard wired via wires 23; and on the other hand assigning an alternative interpretation, if it was found that somehow 30/32 are internally powered; they are still considered powered “by” where the term “by” is assigned the interpretation of being “close to” or “next to” as obtained from https://www.thefreedictionary.com/by ; see definition above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634